      Case 1:19-cv-00120-JRH-BKE Document 28 Filed 10/06/20 Page 1 of 1

                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


ERIC JOSEPH LOVE,                          *
                                           *


             Plaintiff,                    *
                                           *


       V.                                  *              CV 119-120
                                           ★


AUGUSTA-RICHMOND COUNTY,                   *
GEORGIA, et al.,                           *
                                           ★


             Defendants.                   *



                                    ORDER




       Before    the    Court      is     Plaintiff's     unopposed      Rule   41

Dismissal of Action. (Doc. 27.)                Upon consideration, dismissal

is proper under Federal Rule of Civil Procedure 41(a).                          In

accordance with the Court's February 21, 2020 Order, the Court

shall retain jurisdiction over this matter and the parties as

may    be   necessary     to    enforce    the   provisions   of   the    Consent

Order and Judgment.            (Doc. 25, pp. 1-2 (citing Consent Order &

J, § 5).)       IT IS THEREFORE ORDERED that Plaintiff's claims are

DISMISSED WITH PREJUDICE.           The Clerk is directed to CLOSE this


case.




       ORDER    ENTERED    at    Augusta,      Georgia,   this            day   of

October, 2020.



                                        J. RAN©AL HAIfL, CHIEF JUDGE
                                        UNITm STATES DISTRICT COURT
                                        "sOUTtiERN DISTRICT OF GEORGIA
